Citation Nr: 0125392	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased original disability rating 
for a headache disorder, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had over 6 years of active service, including 
from April 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO initially granted service connection for residuals of 
a cervical/thoracic spine injury with muscle spasms and 
assigned a 10 percent disability rating in September 1993.  
Following receipt of a notice of disagreement, the RO issued 
a statement of the case as to the assigned compensation level 
in September 1994; however, the veteran did not perfect the 
appeal.

In August 1995, the RO issued a rating decision providing 
separate ratings for the residuals of a cervical spine injury 
with degenerative joint disease and muscle spasms, assigned a 
10 percent disability rating, and for the residuals of a 
thoracic spine injury with muscle spasms, assigned a 0 
percent rating.  The RO also granted service connection for a 
headache disorder and assigned a 0 percent disability rating.  

In September 1995, the veteran perfected an appeal as to the 
issues of entitlement to an increased rating for the 
residuals of a cervical spine injury with degenerative joint 
disease and muscle spasms and entitlement to a compensable 
rating for the residuals of a thoracic spine injury with 
muscle spasms.  The September 1995 correspondence also 
expressed disagreement as to the compensation level assigned 
for the service-connected headache disorder.  

In May 1996, an RO hearing officer increased the veteran's 
disability rating for residuals of a cervical spine injury 
with muscle spasms to 20 percent and increased the disability 
rating for a headache disorder to 10 percent.  

In June 1997, the Board remanded the issues of entitlement to 
an increased rating for a cervical spine disorder and 
entitlement to a compensable rating for a thoracic spine 
disorder for additional development.  The Board also directed 
the RO to issue a statement of the case as to the issue of 
entitlement to an increased rating for a headache disorder.  

In November 1997, the RO issued a statement of the case as to 
the issue of an increased rating for a headache disorder.  
Subsequently, the veteran perfected the appeal as to that 
matter.

In March 2000, the RO granted entitlement to a 10 percent 
disability rating for the veteran's service-connected 
thoracic spine disorder and continued a 20 percent disability 
rating for his service-connected cervical spine disorder.  
The RO noted, in essence, that the veteran had been assigned 
the maximal schedular rating for limitation of motion of the 
dorsal spine and that the appeal as to that issue had been 
completely resolved in the veteran's favor.  The veteran was 
notified of this determination and of his appellate rights in 
correspondence dated March 20, 2000.  As the veteran has 
expressed no disagreement with the RO decision and the 
veteran's service representative noted the matter had been 
resolved in a July 2001 statement in support of the appeal, 
the Board finds there are no unresolved matters as to the 
service-connected thoracic spine disorder for appellate 
review.

In August 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.



REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

In addition, the Board notes that the veteran last underwent 
a VA examination in April 1999 and that at his August 2001 
video conference hearing he testified that his disabilities 
had increased in severity.  He also reported that he had 
received private medical treatment pertinent to the matters 
on appeal and indicated he would produce copies of those 
treatment records.  The revised duty to assist requires VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R 
§ 3.159(c) (as amended Aug. 29, 2001).  

The Court has held that the fulfillment of the statutory duty 
to assist includes providing an additional VA examination by 
a specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds additional development is required for an adequate 
determination of the matters on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA neurology examination to 
determine the current nature and severity 
of his service-connected cervical spine 
and headache disorders.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

As to the veteran's headache disorder, 
the examiner is requested to discuss 
whether the disorder is manifested by 
characteristic prostrating attacks and to 
comment upon the frequency of any such 
attacks.

As to the veteran's cervical spine 
disability, the examiner is requested to 
conduct range of motion studies of the 
cervical spine, to describe all 
neurological symptoms, including any 
demonstrable muscle spasm, and to 
indicate if nerve damage has impacted 
upon range of motion, strength, and pain 
of the affected areas.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulation and as to the issue of 
entitlement to an increased rating for the 
veteran's service-connected headache 
disorder should include consideration of 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


